Case 2:19-cv-07414-CJC-AS Document 18 Filed 06/10/20 Page 1 of 1 Page ID #:1043



  1

  2
                                                           JS-6
  3

  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT

  9               CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

 10

 11    FRANDER SIFREDO SALGUERO,             CASE NO. CV 19-07414-CJC (AS)

 12                      Petitioner,

 13          v.
                                             JUDGMENT
 14    JOE SULLIVAN, WARDEN,

 15                      Respondent.

 16

 17         Pursuant to the Order Accepting Findings, Conclusions and
 18   Recommendations of United States Magistrate Judge,
 19
 20         IT IS ADJUDGED that the Petition is denied and dismissed with
 21   prejudice.
 22

 23   DATED: June 10, 2020.
 24

 25                                            ___________    _______      ______
                                               CORMAC J. CARNEY
 26                                            CHIEF UNITED STATES
 27                                            DISTRICT JUDGE

 28
